ASSETMARK FUNDS ASSETMARK INTERNATIONAL EQUITY FUND REGISTRATION # 811-10267 ATTACHMENT 770 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 12/11/06 Symrise AG 400,000 81,030,358 UBS Investment Bank Dresdner Kleinwort, Deutsche Bank, UBS Investment Bank, Citigroup, HSBC, Trinkaus & Burkhardt, Bank Vontobel AG, NORD/LB, Sal. Oppenheim Jr. & Cie., Kommandltgesellschaft auf Aktein ASSETMARK FUNDS ASSETMARK CORE PLUS FIXED INCOME FUND REGISTRATION # 811-10267 ATTACHMENT 770 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 07/27/06 American Express Company 250,000 750,000,000 Citigroup Goldman Sachs & Co, Citigroup, JP Morgan, DB Securities, Wachovia Securities, CSFB 10/18/06 Southern Union Company 300,000 600,000,000 CSFB Goldman Sachs & Co, CSFB, Lehman Brothers, Merrill Lynch 11/01/06 Idear Inc. 375,000 2,850,000,000 JP Morgan Goldman Sachs & Co, Bear Stearns, JP Morgan, BOA Securities, Barclays Capital, Citigroup, ABN Amro, CSFB, Greenwich Capital Markets, Lehman Brothers, Merrill Lynch, Mitsubishi UFJ Securities, Morgan Stanley, RBC Capital Markets, UBS Securities, Wachovia Securities 11/08/06 Time Warner Inc. 325,000 1,000,000,000 BOA Securities Goldman Sachs & Co, BOA Securities, Barclays Capital, BNP Paribas, RBS Greenwich Capital, ABN Amro, Calyon, Citigroup, Daiwa Securities SMBC Europe, DB Securities, Dresdner Kleinwort, HSBC, Mizuho International, Scotia Capital, Wachovia Securities, Bear Stearns, JP Morgan, Lehman Brothers, Merrill Lynch, The Williams Group, Blaylock & Co., BMO Capital Markets, CSFB, Fortis Securities, Guzman & Co, Llyods TSB, Mitsubishi UFJ Securities, Utendahl Capital Group 11/09/06 HCA Inc. 375,000 1,000,000,000 Citigroup Goldman Sachs & Co, BOA Securities, Citigroup, DB Securities, JP Morgan, Merrill Lynch, Wachovia Securities 12/06/06 Washington Mutual 300,000 500,000,000 Morgan Stanley Goldman Sachs & Co, CSFB, Lehman Brothers, Morgan Stanley, Keefe Bruyette & Woods, UBS Securities 03/26/07 Chubb Corp. 475,000 1,000,000,000 Citigroup Godman Sachs & Co, Citigroup, CSFB, Lehman Brothers, BOA Securities, BNY Capital Markets, JP Morgan, Merrill Lynch, Wachovia Securities
